Citation Nr: 1014743	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  07-09 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.	Entitlement to service connection for the residuals of a 
gun shot wound (GSW) of the right chest, with retained bullet 
fragment near the spine.  .  

2.	Entitlement to service connection for disability due to 
HIV exposure.  

3.	Entitlement to service connection for a psychiatric 
disability.  

4.	Entitlement to a permanent and total disability rating for 
pension purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel
INTRODUCTION

The appellant served on active duty for training (ACTUDTRA) 
from January 1979 to May 1979.  He had additional periods of 
inactive duty training (INACTDUTRA) until January 1985, 
including on March 6, 1982.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2005 rating decision of the Honolulu, Hawaii Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for the residuals of a GSW of the right 
chest, with retained bullet fragment near the spine, HIV 
exposure, and a psychiatric disability; and a February 2006 
decision letter that denied a permanent and total disability 
rating for pension purposes.  

The issues of service connection for residuals of a right 
chest GSW, with retained bullet fragment near the spine, 
disability due to HIV exposure, and a psychiatric disability 
are being  REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.  


FINDING OF FACT

It is not shown (nor alleged) that the appellant had wartime 
service.  


CONCLUSION OF LAW

The appellant does not meet a threshold legal requirement, he 
is entitled to VA nonservice-connected pension benefits.  38 
U.S.C.A. §§ 101(2)(11)(12), 1521 (West 2002); 38 C.F.R. §§ 
3.1, 3.2, 3.3 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The Board finds that 
because the claim at issue is limited to statutory 
interpretation, the notice provisions of the VCAA do not 
apply in this case.  Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 
(2004) (VA not required to provide notice of the information 
and evidence necessary to substantiate a claim where that 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit). See also Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) (holding that the VCAA 
does not apply in a claim for nonservice-connected pension 
when the claimant did not serve on active duty during a 
period of war).  Notably, the February 2006 decision letter 
advised the appellant that he lacked a legal requirement of 
wartime service for this benefit sought. 

B.	Legal Criteria, Factual Background, and Analysis

VA nonservice-connected pension benefits are payable to a 
veteran of a war who meets certain additional requirements 
(to include income limitations, requisite degree of 
disability not due to willful misconduct, etc.).  38 U.S.C.A. 
§ 1521; 38 C.F.R. §§ 3.3, 3.314(b).  

A veteran meets the necessary service requirements if he 
served in active military, naval, or air service under one of 
the following conditions: (1) for 90 days or more during a 
period of war; (2) during a period of war and was discharged 
or released from service for a service-connected disability; 
(3) for a period of 90 consecutive days or more and such 
period began or ended during a period of war; or (4) for an 
aggregate of 90 days or more in two or more separate periods 
of service during more than one period of war.  38 U.S.C.A. § 
1521(j); 38 C.F.R. § 3.3(a).  

The term veteran of any war is defined by statute and 
regulation, and means any veteran who served in the active 
military, naval, or air service during a period of war. 38 
U.S.C.A. § 101(12); 38 C.F.R. § 3.1(e).

The term "period of war" is defined by statute and 
regulation, and includes (as pertinent here) the following: 
from February 28, 1961 to May 7, 1975 (for veterans serving 
in Vietnam), from August 5, 1964 to May 7, 1975 for all other 
veterans (Vietnam era), and from August 2, 1990 and 
continuing until a date prescribed by Presidential 
proclamation or by law (Persian Gulf War).  38 U.S.C.A. 
§ 101(29)(33); 38 C.F.R. §  3.2(f)(i).

A claim for nonservice-connected pension benefits by a 
claimant where service department records fail to show 
threshold eligibility lacks legal merit or legal entitlement 
and must be denied as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

The appellant's military service (as shown by official 
records) consisted of ACDUTRA from January 1979 to May 1979 
and periods of INACDUTRA through January 1985.  He is not 
shown to have had a period of active duty.  Furthermore, it 
is neither shown in official records, not alleged that he had 
any service prior to May 8, 1975 or since August 2, 1990.  
Therefore, while he may still be able to establish veteran 
status (by establishing service connection for a disability 
based on his ACDUTRA/INACDUTRA), he cannot establish wartime 
service.  Therefore, he does not meet a threshold legal 
requirement for establishing entitlement to VA pension 
benefits, and such entitlement must be denied as a matter of 
law.   

ORDER

The appeal to establish basic eligibility for nonservice- 
connected VA pension benefits is denied.




REMAND

The appellant also seeks service connection for the residuals 
of a right chest GSW which resulted in a bullet lodged near 
his spine.  He claims secondary service connection for 
disability due to HIV exposure (from blood transfusions 
administered following the GSW) and for psychiatric 
disability.  He asserts that the incident occurred on March 
6, 1982 (which has been certified as a date when he was on 
INACDUTRA).  The record includes a copy of a newspaper 
article, dated March 7, 1982, that describes circumstances of 
his GSW (though at variance with his allegations/accounts).  
The article indicates that he was treated at Tripler Army 
Medical Center (TAMC) and that a police investigation was 
conducted.  The records of the treatment at TAMC and the 
report of the police investigation are not associated with 
the claims file.  While [unsuccessful] attempts have been 
made to obtain the TAMC records from the National Personnel 
Records Center, to date the TAMC facility, itself, has not 
been contacted.  Likewise, no other records of treatment that 
the appellant received for his 1982 GSW injury have been 
sought.  Furthermore, the record does not reflect any attempt 
to obtain pertinent investigative reports from law 
enforcement authorities.  Hence, it is clear that possibly 
existing pertinent evidence may be outstanding, and that VA's 
duty to assist is not met.  Notably, the appellant's co-
operation may be necessary to secure existing private 
records. 

The appellant is advised that under 38 C.F.R. § 3.158(a), 
where evidence (to include identifying information and 
releases for evidence) requested in connection with an 
original claim is not furnished within one year of the 
request, the claim is to be considered abandoned.

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the appellant to 
identify any and all providers of 
evaluation and/or treatment he received 
for his GSW in March 1982, and to 
provide releases for records of any 
private treatment or evaluation 
providers identified.  The RO should 
secure copies of the complete records 
of treatment and evaluation from all 
sources identified.  If any provider 
does not respond, the appellant should 
be so advised, and reminded that 
ultimately it is his responsibility to 
ensure that any private records are 
secured.  If any records identified are 
unavailable because they have been lost 
or destroyed, the appellant should be 
so notified.

2.  The RO should directly contact 
Tripler Army Medical Center with a 
request for any records of treatment 
that the appellant received on or about 
March 6, 1982.  The RO should also 
arrange for exhaustive development to 
secure for the record complete copies 
of the appellant's service personnel 
records, to include copies of 
evaluation reports, orders, any and all 
additional administrative remarks 
including records of nonjudicial 
punishment, reports of legal 
proceedings, reports of investigation, 
and/or line of duty determinations.  If 
such records are unavailable, the 
reason for their unavailability, and 
the scope of the search should be noted 
for the record.  .

3.  The RO should contact the 
appropriate police authorities to 
obtain copies of any and all 
investigative reports of the March 6, 
1982, incident in which the appellant 
sustained a GSW of the right chest.  

4.  The RO should arrange for any 
further development suggested by the 
results of that sought above.  Then the 
RO should readjudicate claims seeking 
service connection.  If any remains 
denied, the RO should issue an 
appropriate supplemental statement of 
the case, and afford the appellant and 
his representative the opportunity to 
respond before the case is returned to 
the Board. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These 
matters must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


